Citation Nr: 1712987	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a respiratory disorder, claimed as residuals of pneumonia.

3.  Entitlement to service connection for mononucleosis.

4.  Entitlement to service connection for a disability manifested by lung nodules, to include as secondary to service-connected prostate cancer and/or atelectasis, or as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

5.  Entitlement to service connection for left knee disorder, claimed as bursitis.

6.  Entitlement to service connection for left elbow disorder, claimed as bursitis.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to an initial compensable rating for left ear hearing loss. 

9.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the right shoulder joints; right shoulder strain; partial thickness tear supraspinatus and infraspinatus (claimed as joint right shoulder).

10.  Entitlement to an initial compensable rating for status post trauma to the tip of the right middle finger.

11.  Entitlement to an initial compensable rating for scar of the right middle finger.

12.  Entitlement to an initial compensable rating for scar status post lipoma removal of the right flank.

13.  Entitlement to an initial compensable rating for dermatofibromas of the left arm and left thigh (claimed as a skin condition of the left arm and left leg).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1976 to February 1997, including service in Southwest Asia from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  In May 2016, the Board remanded this appeal to schedule the requested hearing.  A hearing was scheduled for September 2016; however, the Veteran withdrew his request for a hearing.  See September 2016 statement.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the May 2016 Remand, the September 2013 Statement of the Case included the issue of entitlement to an initial disability rating in excess of 10 percent for tinnitus.  However, the Board finds that the Veteran's December 2010 notice of disagreement cannot reasonably be construed as a disagreement with the decision in the December 2010 rating decision that granted service connection for tinnitus with an evaluation of 10 percent. The lack of a notice of disagreement is a jurisdictional bar to appellate consideration that may not be waived. See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009); see also 38 C.F.R. § § 20.200, 20.201 (2016). Thus, the issue of entitlement to a rating in excess of 10 percent for tinnitus is not before the Board in this appeal.

The issues of entitlement to service connection for lung nodules, left knee disorder, left elbow disorder, and right ear hearing loss, and entitlement to initial increased ratings for left ear hearing loss, right shoulder joint, status post trauma to the tip of the right middle finger, scar of the right middle finger, scar status post lipoma removal of the right flank, and dermatofibromas of the left arm and left thigh, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in his favor, the Veteran's prostate cancer is causally or etiologically due to service.

2.  Resolving all doubt in his favor, the Veteran's respiratory disorder, diagnosed as atelectasis, is causally or etiologically due to service.

3.  The Veteran has no post-service symptoms or residuals of mononucleosis.


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Service connection for a respiratory disorder, diagnosed as atelectasis, is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Service connection for residuals of mononucleosis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.   
	
In this case, the Board is granting in full the claims for entitlement to service connection for prostate cancer and a respiratory disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Regarding the claim for entitlement to service connection for mononucleosis, the VCAA duty to notify was satisfied by a June 2010 letter sent to the Veteran that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

All pertinent treatment records have been obtained and the Veteran has been afforded a VA examination. There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection Claims

The Veteran seeks entitlement to service connection for prostate cancer, a respiratory disorder, and mononucleosis. 

Applicable Laws

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Entitlement to Service Connection for Prostate Cancer

The Veteran asserts his post-service diagnosis of prostate cancer is causally or etiologically due to recurrent prostatitis he experienced during service.

Initially, the Board notes that the Veteran had a post-service diagnosis of prostate cancer in 2009.  See December 2009 private treatment record. The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he suffered from prostatitis during service.  Service treatment records indicate that the Veteran was treated on multiple occasions for symptoms such as burning on testicular pain, urination, frequent urination, and urinating blood and he was diagnosed with prostatitis.  See, e.g., January 1983, March 1984, November 1990, and May 1993 treatment records.  On the Veteran's December 1996 Retirement Report of Medical History and Physical, it was noted that he was taking medication for inflammation of his prostate and that he had recurrent prostatitis since 1980.  Therefore, Shedden element (2) is met. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's prostate cancer is causally or etiologically due to the prostatitis he had during service. 

The Veteran was afforded a VA examination in January 2011.  The VA examiner stated that an opinion on the etiology of the Veteran's prostate cancer could not be given without resorting to mere speculation.  The examiner explained that while prostatitis is an inflammatory/infectious disease of the prostate that can cause elevated prostate specific antigen (PSA), it does not mean that there is prostate cancer.  Furthermore, medical literature is inconclusive as to whether there is a causal relationship between prostatitis and prostate cancer.  

A private physician submitted an opinion in December 2016, opining that it was at least as likely as not that the Veteran's in-service prostatitis increased his risk for prostate cancer.  The physician indicated that the Veteran's claims file was reviewed.  The Veteran's multiple episodes of prostatitis while on active duty were noted.  The physician stated that studies have shown an increase in prostate cancer in those with a history of prostatitis, and that the studies provide evidence of a correlation between prostatitis and prostate cancer.  The physician explained that cancer can arise from sites of infection and chronic irritation and inflammation, which is a well-known relationship that is not new.  Continuing, the physician stated that prostatitis increases ones risk of prostate cancer because inflammation is known to cause cell DNA damage, which can contribute to a normal cell becoming a cancer cell.  The physician explained that inflammation is an important factor because chronic inflammatory conditions are associated with cancer development; and the Veteran's in-service recurrent condition was prostatitis, which is an inflammatory condition.  The physician stated that numerous studies show a significant association between prostatitis and prostate cancer; one cannot ignore the various research studies that report an increased risk of prostate cancer in individuals with a history of chronic prostatitis, even if not conclusive.  It was then noted that the Veteran suffered from prostatitis, an inflammatory condition, from the 1980's through his military separation in 1997.  Concluding, the physician opined that based on the demonstrated association between prostate cancer and prostatitis (i.e., a significant increase in the relative risk of prostate cancer in men with prostatitis), the powerful effects inflammatory cells have on tumor development, and the Veteran's history of in-service chronic/recurrent prostatitis, it is at least as likely as not that the Veteran's in-service prostatitis increased his risk for prostate cancer.

Additionally, the December 2016 private physician stated that she agreed with the January 2011 examiner's assessment that the medical literature was inconclusive regarding a causal relationship between chronic prostatitis and prostate cancer. The private physician explained, however, that there are numerous studies that show a significant association between prostatitis and prostate cancer, and that one cannot ignore the various research studies that report an increased risk of prostate cancer in individuals with a history of chronic prostatitis, even if not conclusive.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for prostate cancer. The Veteran has a post-service diagnosis of prostate cancer, documented recurrent prostatitis during service, and a medical opinion that relates his post-service diagnosis of prostate cancer to his recurrent prostatitis during service.  As such, the Veteran's service-connection claim for prostate cancer is granted.

B.  Entitlement to Service Connection for a Respiratory Disorder, Claimed as Residuals of Pneumonia

The Veteran asserts he suffered from pneumonia during service and currently suffers from respiratory residuals.
 
Initially, the Board notes that the Veteran has a post-service diagnosis of atelectasis.  See August 2010 VA examination. The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Veteran asserts he was diagnosed with pneumonia in January 1977.  Service treatment records indicate he was admitted to the hospital with the flu in December 1976, and a March 1998 Report of Medical History states the Veteran was admitted in February 1977 for pneumonia.  See December 1996 Report of Medical History; March 1998 Report of Medical History.  Therefore, Shedden element (2) is met. 

As for Shedden element (3), nexus, the Board finds that the evidence indicates that the Veteran's atelectasis is causally or etiologically due to the flu he had during service.  An addendum opinion was obtained in November 2010.  The VA examiner opined that it was as least as likely as not that the Veteran's atelectasis is related to service.  The examiner noted that pneumonia can cause atelectatic changes, which can persist and be seen on chest x-rays long after acute pneumonia is resolved.  The examiner stated that while in-service records did not refer to the Veteran having pneumonia during service, the Veteran was admitted to the hospital for the flu during basic training, and the flu can also affect the lungs.  Of note, a March 1998 Report of Medical History does indicate that the Veteran was admitted to the hospital in 1977 for pneumonia.  As such, the Board finds Shedden element (3) has been satisfied. See Shedden, supra.
	
The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Given the current diagnosis of atelectasis and a medical opinion that essentially relates his post-service diagnosis to his service, the Board resolves any reasonable doubt in the Veteran's favor and finds that the evidence supports granting service connection for a respiratory disorder.

C.  Entitlement to Service Connection for Residuals of Mononucleosis

The Veteran seeks entitlement to service connection for residuals of mononucleosis.  

Service treatment records indicate the Veteran was diagnosed with mononucleosis during service in September 1980.

The Veteran was afforded a VA examination in August 2010, at which time he reported that he was diagnosed with mononucleosis during service but that he currently did not have any symptoms and was not receiving any treatment related to the disorder.  He indicated that he does not experience any overall functional impairment from the disorder.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis; there was no evidence of malnutrition, vitamin deficiency or infection found in the examination.

There must be competent medical evidence of a current disability resulting from an in-service condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran had service in Southwest Asia, and therefore, 38 C.F.R. § 3.317 is potentially applicable.

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis or any post-service symptoms or residuals from the in-service mononucleosis.  Furthermore, the Veteran himself indicated during the August 2010 VA examination that he currently did not have any symptoms and was not receiving any treatment related to the disorder.  He also indicated that he does not experience any overall functional impairment.  Given that the Veteran has no reported post-service symptoms, 38 C.F.R. § 3.317 is also not applicable.

The Board finds that the most probative evidence consists of the medical records. The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, there is no evidence of any post-service residuals of mononucleosis. 

In sum, because records do not indicate that the Veteran has any post-service symptoms or residuals related to his in-service mononucleosis, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for a respiratory disorder, diagnosed as atelectasis, claimed as residuals of pneumonia, is granted.

Entitlement to service connection for residuals of mononucleosis is denied.


REMAND

The Veteran seeks entitlement to service connection for lung nodules, right ear hearing loss, left knee disorder, and left elbow disorder, as well as entitlement to initial increased ratings for left ear hearing loss, right shoulder joint, status post trauma to the tip of the right middle finger, scar of the right middle finger, scar status post lipoma removal of the right flank, and dermatofibromas of the left arm and left thigh.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Lung Nodules

A February 2010 computed tomography (CT) scan revealed multiple lung nodules.  It was noted that given the Veteran's history of malignancy and the presence of some noncalcified nodules, a 12-month followup CT scan of the chest was recommended.

As a result of this Board decision, the Veteran was granted entitlement to service connection for prostate cancer as well as lung atelectasis.  When determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  On remand, a medical opinion should be obtained regarding whether the Veteran's lung nodules are proximately due to or aggravated by his prostate cancer and/or atelectasis.

Additionally, the Board notes that during the August 2010 VA examination, the examiner stated that the Veteran's lung nodules were not due to the pneumonia during service, but that he had the flu during service, which can affect the lungs; however, the examiner did not offer an opinion on whether the Veteran's lung nodules are causally or etiologically due to the flu the Veteran experienced during service.

Finally, the Board notes that the Veteran had service in Southwest Asia.  On remand, a medical opinion should be obtained regarding whether the Veteran's lung nodules are due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

Left Knee Disorder and Left Elbow Disorder

Service treatment records indicate the Veteran complained of left knee pain during service in January 1982, at which time he was diagnosed with a left tibial collateral strain.  An October 1994 treatment note indicates the Veteran had retropatellar pain syndrome, however, it was not noted whether it was the left knee.

The Veteran's representative stated a December 1984 treatment record noted left elbow pain; however, the record indicates that the Veteran had liquid nitrogen applied to the left elbow in the dermatology clinic.  See December 1984 service treatment note; January 2013 DRO Pre-Conference Brief Amended.

Post-service, records indicate that the Veteran has diagnoses of pretibial bursitis in September 2006 and of left elbow bursitis in June 2007.  See September 2006 and June 2007 private treatment records.

The Veteran was afforded a VA examination in August 2010, at which time the examiner noted that the Veteran did not have a current diagnosis of left knee bursitis or left elbow bursitis, and therefore, an opinion was not provided.

The RO requested an addendum opinion on the Veteran's left knee and left elbow bursitis.  The examiner responded in November 2010, but did not include an opinion as to these two disorders.

On remand, a medical opinion must be obtained that discusses the Veteran's previous post-service diagnoses of left knee and left elbow bursitis.

Right Ear Hearing Loss

Service treatment records indicate the Veteran was routinely exposed to hazardous noise.  See May 1988 DD Form 2215.

The Veteran was granted service connection for hearing loss in the left ear, but denied service connection for the right ear for failure to demonstrate a hearing loss disability for purposes of VA compensation.  See December 2010 rating decision.  

The Board notes that this decision was based on an August 2010 VA examination.  An August 2011 VA examination also did not demonstrate right ear hearing loss for VA purposes.

Given that the Board is remanding the Veteran's claim for an increased rating for left ear hearing loss to afford the Veteran a contemporaneous audiological examination and since it has been more than five years since the prior VA examination, the Board finds that on remand, the Veteran's right ear should also be tested to determine if he currently demonstrates a right ear hearing loss for VA disability purposes.  A medical opinion must also be obtained regarding whether the Veteran's right ear hearing loss, if demonstrated, is causally or etiologically due to service.





Increased Initial Ratings for Left Ear Hearing Loss, Right Shoulder, Status Post Trauma to the Right Middle Finger, Scar of the Right Middle Finger, Status Post Lipoma Removal of Right Flank and Dermatofibromas of the Left Arm and Left Thigh

The record reflects that the Veteran's most recent VA examinations for his left ear hearing loss, right shoulder, right middle finger, right flank, left arm and left thigh were conducted more than five years ago in August 2011.  The Board finds that there is insufficient current evidence of record to evaluate the Veteran's disabilities for the entire appeal period.  Thus, updated VA examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Additionally, all updated treatment records should be obtained.

Additionally, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. The last VA examination reports of record for the Veteran's right shoulder and orthopedic symptoms of the right middle finger do not comply with Correia. Accordingly, the Board finds that new VA examinations are required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's lung nodules.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that: 

a) the Veteran's lung nodules are causally or etiologically due to service, to include the Veteran's noted flu during service; 

b) the Veteran's lung nodules are proximately due to or aggravated (beyond a natural progression) by his prostate cancer and/or atelectasis;

c)  If the Veteran's lung nodules have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of an undiagnosed illness or a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  Obtain an addendum opinion for the Veteran's left knee disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

a)  Clarify the Veteran's diagnosis.  If the examiner determines the Veteran does not have left knee bursitis, the examiner must reconcile the September 2006 prior diagnosis of pretibial bursitis with the current diagnosis (or lack thereof), explaining why the current diagnosis is now accurate rather than the prior diagnosis.

b)  For each diagnosed left knee disorder, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disorder is causally or etiologically due to service, to include the Veteran's documented left knee pain during service in January 1982.

The examiner must offer comments and an opinion on the September 2006 diagnosis of pretibial bursitis.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

4.  Obtain an addendum opinion for the Veteran's left elbow disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

a)  Clarify the Veteran's diagnosis.  If the examiner determines the Veteran does not have left elbow bursitis, the examiner must reconcile the June 2007 prior diagnosis of left elbow bursitis with the current diagnosis (or lack thereof), explaining why the current diagnosis is now accurate rather than the prior diagnosis.

b)  For each diagnosed left elbow disorder, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left elbow disorder is causally or etiologically due to service, to include the Veteran's in-service treatment of a skin disorder on the left elbow in December 1984.

The examiner must offer comments and an opinion on the June 2007 diagnosis of left elbow bursitis.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

5.  Afford the Veteran a VA examination for bilateral hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. The claims folder must be made available to the examiner for review. 

The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or greater probability):

a) that the Veteran's right ear hearing loss is causally or etiologically due to service, to include the Veteran's documented in-service exposure to hazardous noise, to include on a delayed/latent onset theory of causation. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

6.  Afford the Veteran a VA examination to determine the current severity of his right shoulder disability. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include range of motion measurements, and the degree at which pain occurs.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH shoulders on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

7.  Afford the Veteran a VA examination to determine the current severity of his status post trauma to the tip of the right middle finger, including the scar of the right middle finger. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, to include range of motion measurements and the degree at which pain occurs.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain in BOTH middle fingers on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the finger cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

8.  Afford the Veteran a VA examination to determine the current severity of his scar status post lipoma removal of the right flank. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

9.  Afford the Veteran a VA examination to determine the current severity of his dermatofibromas of the left arm and left thigh. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology. 

10. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

11. If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

12. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


